Election/Restrictions
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, 17-25, and 26-28, drawn to a method of treating Alzheimer's Disease (AD) in a human patient, the method comprising: 
obtaining a sample from the human patient, wherein the sample consists of one or more of the metabolites selected from galactose, imidazole, acetone, creatinine, and 5- aminopentanoate; 
detecting a level of one or more of the metabolites selected from acetone, creatinine, and 5-aminopentanoate in the sample or requesting testing for a level of one or more of the metabolites selected form acetone, creatinine, and 5-aminopentanoate in the sample; and
 administering a therapeutically effective amount of a treatment for AD to the patient when the level of one or more of the metabolites galactoses, imidazole, acetone, creatinine, and 5-aminopentanoate in the sample is at a different level than a statistically validated threshold for the respective metabolite.
Group II, claim(s) 10-16, drawn to a method of treating a human patient at risk for developing Alzheimer's Disease (AD), the method comprising: 
obtaining a sample from the human patient, wherein the sample consists of one or more of the metabolites selected from galactose, imidazole, acetone, creatinine, and 5- aminopentanoate; 
detecting a level of the one or more metabolites galactose, imidazole, acetone, creatinine, and 5-aminopentanoate in the sample; and 
administering a therapeutically effective amount of a treatment for AD to the patient to slow or prevent the onset of AD symptoms when the level of one or more of the metabolites galactose, imidazole, acetone, creatinine, and 5-aminopentanoate in the sample is at a different level than a statistically validated threshold for the respective metabolite.

Group III, claim(s) 29 and 31, drawn to a method of treating a mild cognitive impairment (MCI) in a human patient, the method comprising: 
obtaining a sample from the human patient, wherein the sample consists of one or more of the metabolites selected from galactose, imidazole, and acetone; 
detecting a level of one or more of the metabolites galactose, imidazole, and acetone in the sample; and 
administering a therapeutically effective amount of a treatment for MCI to the patient when the level of one or more of the metabolites galactose, imidazole, and acetone in the sample is at a different level than a statistically validated threshold for the respective metabolite.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups (I), (II),and (III) lack unity of invention because even though the inventions of these groups require the technical feature of obtaining a sample from the human patient, wherein the sample consists of one or more of the metabolites selected from galactose, imidazole, acetone, creatinine, and 5- aminopentanoate; detecting a level of one or more of the metabolites selected from acetone, creatinine, and 5-aminopentanoate in the sample or requesting testing for a level of one or more of the metabolites selected form acetone, creatinine, and 5-aminopentanoate in the sample; and administering a therapeutically effective amount of a treatment for AD to the patient when the level of one or more of the metabolites galactoses, imidazole, acetone, creatinine, and 5-aminopentanoate in the sample is at a different level than a statistically validated threshold for the respective metabolite, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Brooks, Biomarkers in saliva may Spot Alzheimer’s disease early, May 24, 2017 cited in the IDS dated 01/31/2022. Brooks teaches a method for diagnosing Alzheimer’s disease in a human patient, comprising obtaining a saliva sample and detecting the concentration of metabolites such as galatose, acetone, creating, and 5-aminopentanoate as metabolites. (See page1, 4th paragraph; p.1, 5th paragraph; p1, 1st paragraph; p1, 6th paragraph; p1, 2nd paragraph.) Furthermore, Brooks teaches to develop biomarkers in parallel with therapeutic development. (See last page, 4th paragraph.). The therapeutic development reads on treatment. Therefore, the technical feature linking the groups lack novelty. 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Applicants are required to elect the following:
at least one or more of metabolites. For example, metabolites from claim 6, 7, 15, 16, 22, or 23 can be elected. 
a single treatment. For example, a single treatment from claim 3, 4, 12, 13, 19, or 20 can be elected. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: All claims are generic.
The groups of species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the same reasons discussed in the 2nd paragraph of page 4.  However, in view of Vamvakides (US2014/0296211 A1) cited in the IDS, the species selected from the group consisting of rivastigmine, donepezil, and galantamine as the treatment lack inventive step because Vamvakides a combination of ANAVEX2-73 with either donepezil or memantine results in a synergistic effect for treating Alzheimer’s disease and neuro-protective effect for Alzheimer’s patients. (See paragraphs [0068] & [0070].)
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/             Primary Examiner, Art Unit 1628